Title: From John Adams to John Adams, April 1818
From: Adams, John
To: Adams, John



Mr Dear Child
Quincy April 1818

I am much pleased with your Translation The Character of Anacreon is one of the many Mysteries of Antiquity which the Researches of your whole life will not be able to unridle.
He did well to renounce the Heroes for he either knows nothing of the Sons of Atreous of Cadmus the Theban King or of Hercules and his twelve Labours or if he knows any Thing he dared not tell what he knows.
It is however agreed that in voluptuous Poetry he has never been exceeded in the Long Track of Time from more than 500 before Christ to this 19th Centuary La Frontain himself never equalled him in delicacy No nor the Irish Voluptoary Moor
But if I mistake not your Nature John You have in your little head contemplations of Deeds of higher Renoun than the frivolus Amusements of Love and Wine
You will never Say with Miltons LiberationGive us Love Gods and WineOr take what you gaveMajora Canamus. So advises and s prays Your / affectionate Grandfather
John Adams